DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 6/04/2020 and 4/27/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 3, 13, and 18 are objected to because of the following informalities:  
Regarding claim 3, the limitation “and parabolic shape” in lines 2-3 should read “or parabolic shape” if the limitation intends to claim the shapes in the alternative. 
Regarding claim 13, the limitation “and an acoustic mirror” in line 2 should read “or an acoustic mirror” if the limitation intends to claim the features in the alternative.
Regarding claim 18, the limitation “one of a balloon and a catheter” in line 2 should read “one of a balloon or a catheter” if the limitation intends to claim the features in the alternative. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A wave directing device, the wave directing device for receiving the mechanical waves generated by the adjacent mechanical wave source and redirecting the mechanical waves according to a target direction” in claims 1 and 26. Dependent claims 2-4, 6-7, 9, 12, 15, 19, 21-22, and 51 also refer to the “wave directing device”. 
“A position tracking device for tracking at least one of a position and an orientation of the wave directing device” in claim 19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 15, 18, 22, 26, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert (DE 3930600A1) hereinafter Schubert (see attached English translation for citations), in view of Sanghvi et al. (U.S. Pub. No. 5676692) hereinafter Sanghvi. (as evidenced by Bakhru, R., et al., “I. Physics, Equipment, and Image Quality,” ATS Seminars. Vol 10(5), 2013. P. 540-548 hereinafter Bakhru, and Opielinski, K., et al., “Ultrasound transmission tomography image distortions caused by the refraction effect,” Ultrasonics. Vol 38, 2000. P. 424-429 hereinafter Opielinski, with respect to the rejection of claim 6)  
Regarding claim 1,  primary reference Schubert teaches:
A system for delivering mechanical waves to treat a lesion present in a vessel of a body (figure 1 shows the system described in paragraph [0008] for treatment of stenosis 8 with shock waves 12 (mechanical waves)), comprising: 
an external mechanical wave source for generating mechanical waves from outside of the body ([0008], wave energy generator 17 with acoustic coupling medium 18 as shown in figure 1 from the body surface 19 outside the body); and 
a wave focusing device insertable in the vessel, the wave focusing device for receiving the mechanical waves generated by the external mechanical wave source and focusing the mechanical energy according to a target direction ([0008]-[0010], the expansion probe 1 is considered to be the wave focusing device insertable into diseased vessel 7. Furthermore, it receives the shock waves 12 from the external mechanical wave source and directs the energy to the stenosis 8 using the base substance 3 with small gas bubbles 4 which is compressed against the stenosis area and enabling self-focusing of the wave energy as shown in figure 1; see also [0004]-[0007]).
Primary reference Schubert fails to teach:
a wave directing device insertable in the vessel, the wave directing device for receiving the mechanical waves generated by the external mechanical wave source and redirecting the mechanical waves according to a target direction 
However, the analogous art of Sanghvi of a method of treatment of tissue using ultrasound waves (abstract) teaches:
a wave directing device insertable in the lumen, the wave directing device for receiving the mechanical waves generated by the adjacent mechanical wave source and redirecting the mechanical waves according to a target direction (col 3, lines 3-47, the catheter 128 is considered to be the wave directing device which reflects HIFU incident on the catheter toward an effective lesion 136 (col 3, lines 23-26). This is considered to be a redirection of the mechanical waves to the target direction. The limitation “a wave directing device” has been interpreted under 112(f) to correspond to the structure disclosed on page 10, lines 7-23 of the applicant’s disclosure which includes a reflector, mirror, lens, or equivalent. The structure of a “acoustic mirror” corresponds to the construction of the catheter 128, which is configured to reflect the ultrasound waves toward the lesion area 136; see also figures 2 and 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanical wave generation and direction targeting device of Schubert to incorporate the wave directing device for receiving mechanical waves from an adjacent source and redirecting the waves into the target direction as taught by Sanghvi because using a wave directing device for reflecting treatment waves toward the target direction reduces the amount of energy transmitted to other healthy tissues in the region. Therefore, the power of the wave energy can be reduced while avoiding side effects in adjacent tissues (Sanghvi, col 3, lines 19-42). 
Regarding claim 2, the combined references of Schubert and Sanghvi teach all of the limitations of claim 1. Primary reference Schubert further fails to teach:
wherein the wave directing device is adapted to reflect the mechanical waves received from the external mechanical wave source.
However, the analogous art of Sanghvi of a method of treatment of tissue using ultrasound waves (abstract) teaches:
wherein the wave directing device is adapted to reflect the mechanical waves received from the adjacent mechanical wave source (col 3, lines 3-47, the catheter 128 is considered to be the wave directing device which reflects HIFU incident on the catheter toward an effective lesion 136 (col 3, lines 23-26); see also figures 2 and 3).
Regarding claim 3,  the combined references of Schubert and Sanghvi teach all of the limitations of claim 1. Primary reference Schubert further teaches:
wherein the wave directing device comprises at least one section having one of a concave, convex, spherical, hemi-spherical and parabolic shape (As shown in figure 1, the expansion probe 1 composed of rubberized substance 3, forms a hemi-spherical and concave section about the stenosis 8, located in the middle portion of the device. See also [0008]-[0010]).
Regarding claim 5, the combined references of Schubert and Sanghvi teach all of the limitations of claim 2. Primary reference Schubert further fails to teach:
wherein the wave directing device comprises an acoustic mirror
However, the analogous art of Sanghvi of a method of treatment of tissue using ultrasound waves (abstract) teaches:
wherein the wave directing device comprises an acoustic mirror (col 3, lines 3-47, the catheter 128 is considered to be the wave directing device which reflects HIFU incident on the catheter toward an effective lesion 136 (col 3, lines 23-26), Since it reflects mechanical waves, it is considered to be an acoustic mirror; see also figures 2 and 3). 
Regarding claim 6,  the combined references of Schubert and Sanghvi teach all of the limitations of claim 2. Primary reference Schubert further teaches:
wherein the wave directing device is adapted to refract the mechanical waves received from the external mechanical wave source (As shown in figures 1 and 3-4, the expansion probe 1 includes curved edges such as the hemi-spherical portions surrounding the stenosis 8, which are known in the art to be a geometry in which mechanical ultrasound waves will refract through the object across the boundary between the medium of the surrounding tissue and the medical instrument. As evidenced by Bakhru (figure 2, refraction; page 546, col 3, paragraph 2) and Opielinski (pages 424-425, 2. Simulation of the refraction effect; figure 1), the edges of curved surfaces cause refraction into the object with mechanical sound waves travelling through multiple mediums. Therefore, the combined device of Schubert and Sanghvi (Sanghvi, figure 4 also shows the catheter shape as cylindrical) would include a geometry that is inherently adapted to refract at least a portion of the mechanical waves. see also [0008]-[0010]; Further note that the limitation does not require redirection of specifically the refracted mechanical waves to the target, and therefore is not taught by the current references).
Regarding claim 15,  the combined references of Schubert and Sanghvi teach all of the limitations of claim 1. Primary reference Schubert further teaches:
further comprising an elongated member, the wave directing device being removably or integrally secured to the elongated member ([0008]-[0009]; [0010], catheter part 20 is considered to be the elongated member with is secured to the dilatation probe 1 (wave directing device) as shown in figure 3).
Regarding claim 18,  the combined references of Schubert and Sanghvi teach all of the limitations of claim 15. Primary reference Schubert further teaches:
wherein the elongated member comprises one of a balloon and a catheter ([0008]-[0009]; [0010], catheter part 20 is considered to be the elongated member which is a catheter as shown in figure 3).
Regarding claim 22, the combined references of Schubert and Sanghvi teach all of the limitations of claim 1. Primary reference Schubert further fails to teach:
wherein the wave directing device comprises a mechanically resonant structure for storing or restituting mechanical energy
However, the analogous art of Sanghvi of a method of treatment of tissue using ultrasound waves (abstract) teaches:
wherein the wave directing device comprises a mechanically resonant structure for storing or restituting mechanical energy (col 4, lines 29-55, the materials used that absorb ultrasound waves and store the energy as heat within the structure is considered to be a mechanically resonant structure as any material will vibrate at its resonant frequency. Examiner notes that for further narrowing of the broadest reasonable interpretation of the limitation beyond any material with mechanical resonance, the applicant should look to page 15, lines 7-20 of the disclosure to claim more particularly the mechanical resonator structural elements such as the mass/spring system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanical wave generation and direction targeting device of Schubert and Sanghvi to incorporate the energy storage material in use with the structure as taught by Sanghvi because the material can enhance treatment techniques in surrounding tissues such as cavitation and microbubble formation, which leads to increased energy released and better clinical outcomes (Sanghvi, col 4, lines 29-55). 
Regarding claim 26,  Schubert teaches:
A method for treating a lesion ([0001]), comprising: 
inserting a wave focusing device into a vessel of a body, the vessel comprising a lesion to be treated (figure 1 shows the system of expansion probe 1 in paragraph [0008] for treatment of stenosis 8 within a diseased vessel 7); 
positioning the wave focusing device adjacent to the lesion to be treated (figure 1 shows expansion probe 1 in paragraph [0008] positioned adjacent to stenosis 8 within a diseased vessel 7 for treatment); 
generating mechanical waves using an external mechanical wave source located outside of the body and propagating the mechanical waves towards the wave focusing device ([0008], wave energy generator 17 with acoustic coupling medium 18 as shown in figure 1 from the body surface 19 outside the body with shock waves 12 directed to the expansion probe 1); and 
Primary reference Schubert fails to teach:
at the wave directing device, redirecting and concentrating the mechanical waves on the lesion to be treated
However, the analogous art of Sanghvi of a method of treatment of tissue using ultrasound waves (abstract) teaches:
at the wave directing device, redirecting and concentrating the mechanical waves on the lesion to be treated (col 3, lines 3-47, the catheter 128 is considered to be the wave directing device which reflects HIFU incident on the catheter toward an effective lesion 136 (col 3, lines 23-26) and thus concentrates the waves with the other incident HIFU waves. This is considered to be a redirection of the mechanical waves to the target direction. The limitation “a wave directing device” has been interpreted under 112(f) to correspond to the structure disclosed on page 10, lines 7-23 of the applicant’s disclosure which includes a reflector, mirror, lens, or equivalent. The structure of a “acoustic mirror” corresponds to the construction of the catheter 128, which is configured to reflect the ultrasound waves toward the lesion area 136; see also figures 2 and 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanical wave generation and direction targeting device of Schubert to incorporate the wave directing device for receiving mechanical waves from an adjacent source and redirecting the waves into the target direction as taught by Sanghvi because using a wave directing device for reflecting treatment waves toward the target direction reduces the amount of energy transmitted to other healthy tissues in the region. Therefore, the power of the wave energy can be reduced while avoiding side effects in adjacent tissues (Sanghvi, col 3, lines 19-42). 
  Regarding claim 51,  the combined references of Schubert and Sanghvi teach all of the limitations of claim 1. Schubert further teaches:
wherein the wave directing device is adapted to concentrate the mechanical waves received from the external mechanical wave source ([0008]-[0010], the expansion probe 1 as shown in figure 1 is adapted to self-focusing (concentrate) of the wave energy 12 received from the external wave source toward the stenosis 8; see also [0004]-[0007]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert in view of Sanghvi as applied to claim 2 above, and further in view of Sinelnikov (U.S. Pub. No. 20140350401) hereinafter Sinelnikov, in further view of McKinnis et al. (U.S. Pub. No. 20140221828) hereinafter McKinnis. 
Regarding claim 4, the combined references of Schubert and Sanghvi teach all of the limitations of claim 2. Primary reference Schubert further fails to teach:
wherein the wave directing device is one of made of and coated with a reflective material 
However, the analogous art of Sinelnikov of a method for assessing and treating a disease within carotid bodies (abstract) teaches:
wherein the wave directing device is one of made of and coated with a reflective material ([0219], the material that reflects the ultrasound may be a coating on the surface of the balloon). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanical wave generation and direction targeting device of Schubert and Sanghvi to incorporate the reflected coating as taught by Sinelnikov because it enables the device to reflect the ultrasound energy back into the target tissues of interest, which enhances the treatment process and leads to better clinical results (Sinelnikov, [0218]; [0219]).
Primary reference Schubert further fails to teach: 
wherein the reflective material having an acoustic impedance being greater that an acoustic impedance of water
However, the analogous art of McKinnis of a medical device for use within the body and with ultrasound energy systems (abstract) teaches:
wherein the reflective material having an acoustic impedance being greater than an acoustic impedance of water ([0024]; [0027]-[0028], the metal pattern has an acoustic impedance greater than body fluids and will reflect when positioned within a substance such as water; [0031]; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanical wave generation and direction targeting device of Schubert, Sanghvi, and Sinelnikov to incorporate the reflective material having an acoustic impedance greater than that of water as taught by McKinnis because it enables reflection of ultrasound waves when used with ultrasound imaging equipment (McKinnis, [0028]). This leads to the ability for visualization during imaging procedures which can assist the user with placement of the device (McKinnis, [0033]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert, in view of Sanghvi as applied to claim 6 above, and further in view of McKinnis. 
Regarding claim 7, the combined references of Schubert and Sanghvi teach all of the limitations of claim 6. Primary reference Schubert further fails to teach:
wherein the wave directing device is made of a material having an acoustic impedance being different from an acoustic impedance of water
However, the analogous art of McKinnis of a medical device for use within the body and with ultrasound energy systems (abstract) teaches:
wherein the wave directing device is made of a material having an acoustic impedance being different from an acoustic impedance of water ([0024]; [0027]-[0028], the metal pattern has an acoustic impedance greater than body fluids and will reflect when positioned within a substance such as water; [0031]; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanical wave generation and direction targeting device of Schubert and Sanghvi to incorporate the material having an acoustic impedance greater than that of water as taught by McKinnis because it enables reflection of ultrasound waves when used with ultrasound imaging equipment (McKinnis, [0028]). This leads to the ability for visualization during imaging procedures which can assist the user with placement of the device (McKinnis, [0033]). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert, in view of Sanghvi as applied to claim 6 above, and further in view of Schaer (U.S. Pub. No. 20130197555) hereinafter Schaer. 
Regarding claim 8, the combined references of Schubert and Sanghvi teach all of the limitations of claim 6. Primary reference Schubert further fails to teach:
wherein the wave directing device comprises an acoustic lens
However, the analogous art of Schaer of a method for remodeling tissue within a body lumen (abstract) teaches:
wherein the wave directing device comprises an acoustic lens ([0173], cover layer lens 170.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanical wave generation and direction targeting device of Schubert and Sanghvi to incorporate the acoustic lens as taught by Schaer because it enables more precise focusing of the acoustic waves onto different portions of the surrounding tissue. This improves treatment quality and clinical outcomes (Schaer, [0173]). 
Claims 9-10, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert, in view of Sanghvi as applied to claim 1 above, and further in view of Cioanta et al. (U.S. Pub. No. 20110034832) hereinafter Cioanta. 
Regarding claim 9, the combined references of Schubert and Sanghvi teach all of the limitations of claim 1. Primary reference Schubert further fails to teach:
wherein the wave directing device comprises at least one marker visible on a medical image
However, the analogous art of Cioanta of a shock wave applicator for use with wave front based medical treatments (abstract) teaches:
wherein the blood vessel instrument comprises at least one marker visible on a medical image ([0285], radio-opaque markers 152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanical wave generation and direction targeting device of Schubert and Sanghvi to incorporate the visible medical image marker as taught by Cioanta because it helps with the correct positioning of the devices within blood vessels with use with medical imaging systems (Cioanta, [0285]). This leads to more accurate and precise localization of treatment and better clinical outcomes. 
Regarding claim 10, the combined references of Schubert, Sanghvi, and Cioanta teach all of the limitations of claim 9. Primary reference Schubert further fails to teach:
wherein the marker is made of a radiopaque material
However, the analogous art of Cioanta of a shock wave applicator for use with wave front based medical treatments (abstract) teaches:
wherein the marker is made of a radiopaque material ([0285], radio-opaque markers 152).
Regarding claim 12, the combined references of Schubert and Sanghvi teach all of the limitations of claim 1. Primary reference Schubert further fails to teach:
wherein the wave directing device comprises an inflatable balloon, the system further comprising a source of fluid fluidly connected to the inflatable balloon for injecting a fluid within the inflatable balloon so as to change a shape of the balloon
However, the analogous art of Sanghvi of a method of treatment of tissue using ultrasound waves (abstract) teaches:
wherein the wave directing device comprises an inflatable balloon, the system further comprising an ability to change a shape of the balloon (col 3, lines 3-47, the catheter 128 includes a balloon end 130 that is inflatable and can change shape utilizing the inflating lumen of the catheter)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanical wave generation and direction targeting device of Schubert and Sanghvi to incorporate the inflatable balloon as taught by Sanghvi because it enables the reflection catheter to be anchored in the treatment region and not move or be dislodged during treatment (Sanghvi, col 3, lines 8-10). 
Primary reference Schubert further fails to teach:
the system further comprising a source of fluid fluidly connected to the inflatable balloon for injecting a fluid within the inflatable balloon so as to change a shape of the balloon
However, the analogous art of Cioanta of a shock wave applicator for use with wave front based medical treatments (abstract) teaches:
the system further comprising a source of fluid fluidly connected to the inflatable balloon for injecting a fluid within the inflatable balloon so as to change a shape of the balloon ([0279]-[0285], the occlusion balloon 154 is considered to be the inflatable balloon which can be filled with contrast agent to expand it while simultaneously increasing the contrast on an imaging system; figures 15A and 15B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanical wave generation and direction targeting device of Schubert and Sanghvi to incorporate the inflatable balloon filled with fluid as taught by Cioanta because it gives a user the ability to increase contrast for an imaging system that aims to locate the position of the medical device (Cioanta, [0280]-[0285]).  
Regarding claim 19, the combined references of Schubert and Sanghvi teach all of the limitations of claim 1. Primary reference Schubert further fails to teach:
further comprising a position tracking device for tracking at least one of a position and an orientation of the wave directing device once inserted into the vessel of the body
However, the analogous art of Cioanta of a shock wave applicator for use with wave front based medical treatments (abstract) teaches:
further comprising a position tracking device for tracking at least one of a position and an orientation of the blood vessel instrument once inserted into the vessel of the body ([0285], radio-opaque markers 152 are used for positioning the devices within the blood vessels and lumens and using fluoroscopy; The limitation of “position tracking device” has been interpreted under 112(f) to correspond to the structure disclosed on page 9, lines 19-29 and page 10, lines 1-5 of the applicant’s disclosure. This includes an x-ray or ultrasound imaging device, or a mechanical wave detector. Therefore the interpretation of an x-ray device corresponds to the fluoroscopy system of the Cioanta reference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanical wave generation and direction targeting device of Schubert and Sanghvi to incorporate the position tracking using radio-opaque markers as taught by Cioanta because it helps with the correct positioning of the devices within blood vessels with use with medical imaging systems ([0285]). This leads to more accurate and precise localization of treatment and better clinical outcomes.
Regarding claim 20, the combined references of Schubert, Sanghvi, and Cioanta teach all of the limitations of claim 19. Primary reference Schubert further fails to teach:
wherein the position tracking device comprises one of an X-Ray imaging device and an ultrasound imaging device
However, the analogous art of Cioanta of a shock wave applicator for use with wave front based medical treatments (abstract) teaches:
wherein the position tracking device comprises one of an X-Ray imaging device and an ultrasound imaging device ([0285], radio-opaque markers 152 are used for positioning the devices within the blood vessels and lumens and using fluoroscopy (x-ray imaging device)).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert, in view of Sanghvi, in view of Cioanta as applied to claim 12 above, and further in view of Schaer. 
Regarding claim 13, the combined references of Schubert, Sanghvi, and Cioanta teach all of the limitations of claim 12. Primary reference Schubert further fails to teach:
wherein the inflatable balloon is adapted to operate as one of an acoustic lens and an acoustic mirror
However, the analogous art of Schaer of a method for remodeling tissue within a body lumen (abstract) teaches:
wherein the inflatable balloon is adapted to operate as one of an acoustic lens and an acoustic mirror ([0173], cover layer lens 170, and the lens could be on the balloon itself).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanical wave generation and direction targeting device of Schubert, Sanghvi, and Cioanta to incorporate the acoustic lens as taught by Schaer because it enables more precise focusing of the acoustic waves onto different portions of the surrounding tissue. This improves treatment quality and clinical outcomes (Schaer, [0173]). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert, in view of Sanghvi, in further view of Cioanta as applied to claim 19 above, and further in view of Gelbart et al. (U.S. Pub. No. 20090275866) hereinafter Gelbart.  
Regarding claim 21, the combined references of Schubert, Sanghvi, and Cioanta teach all of the limitations of claim 19. Primary reference Schubert further fails to teach:
wherein the position tracking device comprises a mechanical wave detector for detecting mechanical waves reflected by the wave directing device, the at least one of the position and the orientation of the wave directing device being determined according to at least one of an amplitude, a phase and a delay of mechanical waves detected by the mechanical wave detector
However, the analogous art of Gelbart of a 3D tracking system for monitoring the acoustic reflection at a focus point within the body (abstract) teaches:
wherein the position tracking device comprises a mechanical wave detector for detecting mechanical waves reflected at a focus point, the at least one of the position and the orientation of the focused shock waves being determined according to at least one of an amplitude, a phase and a delay of mechanical waves detected by the mechanical wave detector ([0033], the automatic tracking system uses a delay time of the reflected waves to determine a position of the wavefront focus point at a kidney stone; see figures 7 and 8; Since the waves are reflected from a focus point (stone 2) then the same further position tracking of the reflections of the device of Schubert and Cioanta could be determined since the reflective device would be a reflective object of interest in a tissue region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanical wave generation and direction targeting device of Schubert, Sanghvi and Cioanta to incorporate the position monitoring system using reflected focused shock waves as taught by Gelbart because it enables continuous alignment and realignment with the target reflection region regardless of shock wave displacements within the body. This improves targeting and efficiency of the treatment (Gelbart, [0006]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793               

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791